Exhibit 10.4

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

AMENDMENT NO. 3 TO COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 3 to the Collaboration and License Agreement (“Amendment”) is
made and entered into by and between Kyowa Hakko Kirin Co., Ltd., a company
organized and existing under the laws of Japan, with an address at 1-9-2
Otemachi, Chiyoda-ku, Tokyo, 100-0004, Japan (“KHK”) and Ultragenyx
Pharmaceutical Inc., a company organized and existing under the laws of the
State of Delaware, with an address at 60 Leveroni Court, Novato, California
94949, USA (“UGNX”).

 

RECITALS

 

 

 

A.

WHEREAS, KHK and UGNX entered into a Collaboration and License Agreement
effective as of August 29, 2013 (the “Original Agreement”) as well as an
Amendment No.1 to Collaboration and License Agreement effective as of August 24,
2015 and an Amendment No.2 to Collaboration and License Agreement effective as
of November 28, 2016 (together with the Original Agreement, the “Agreement”).

 

 

B.

WHEREAS, KHK has been licensed certain patents by [***] and the Parties desire
to treat such patents as the Licensed Patent Rights under the Agreement.

 

 

C.

WHEREAS, both Parties wish to further amend the Agreement as set forth below.

 

 

D.

NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, the Parties agree as follows:

 

 

 

1.

This Amendment shall be effective as of September 29, 2017 (the “Amendment
Effective Date”).

 

 

2.

Any capitalized terms that are not defined in this Amendment will have their
respective meanings set forth in the Agreement.

 

 

3.

The following two patents (collectively, the “Added Patent Rights”) shall be
added to the Licensed Patent Rights.

 

1) U.S. Patent [***]

(Title: [***])

(Application No.: [***])

(Filling Date: [***])

(Issue Date: [***])

(Applicant/Assignee: [***])

 

 

1

 

--------------------------------------------------------------------------------

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

 

 

2) U.S. Patent [***]

(Title: [***])

(Application No.: [***])

(Filling Date: [***])

(Issue Date: [***])

(Applicant/Assignee: [***])

 

 

4.

To the extent enforceable under applicable law, the parties acknowledge and
agree that KHK may terminate the License Agreement at KHK’s sole and absolute
discretion, in the event UGNX (or its sublicensee(s), if applicable) [***]

 

 

5.

Except as expressly provided in this Amendment, all other terms, conditions and
provisions of the Agreement shall continue in full force and effect as provided
therein.

 

 

6.

This Amendment may be executed in identical duplicate copies exchanged by
facsimile or e-mail (PDF form) transmission.  The Parties agree to execute two
identical original copies of this Amendment after exchanging signed facsimile
versions.  Each identical counterpart will be deemed an original, but all of
which together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 to
Collaboration and License Agreement to be effective as of the Amendment
Effective Date.

 

 

KYOWA HAKKO KIRIN CO., LTD

By:/s/ Masahi Miyamoto

Name:Masahi Miyamoto

Title:Director of the Board, Managing

Executive Officer, Director, Corporate
Strategy & Planning Department

 

ULTRAGENYX PHARMACEUTICAL INC.

By: /s/ Emil D. Kakkis

Name:Emil D. Kakkis

Title:President and Chief Executive Officer

 

 

 

 

2

 